Ml.&flM-crz.
                                                      Dave D. Greer #1829754
                                                      Wayne Scott Unit
                                                      6999 Retrieve Rd
                                                      Angleton, Texas 77515



                                   October 22, 2015



XSeirtA2osta!fflnerkAPPealS        MOTION DEEDED                wyw U^»WAL»BLS
Supreme Court Bldg,                DATE: H>2%" ^                      OCT 27 2015
201 W. 14th St Rm 106              .__.    tn r         —
Austin, Texas 78711                ISiY:   K' ^ >           _
Re: EX PARTE DAVE D. GREER WRIT NO. 12-03324-CRF-272-A.

Dear Mr. Acosta;
     Please find enclosed Applicant's request and setting a hearing date, for
Applicant's Motion To Recuse And Disqualify The Honorable Judge Travis Bryan III
From   Any And All     Proceedings   Dealing With Applicant's Habeas Corpus. As
Indicated below a copy of this motion has been sent to all parties. Please file
this cause. I want to thank you in advance for your time and kind attention In
this most urgent matter.




                                                      espectfully requested,


                                                      Dave D. Greer

CC: District Attorney
    Mr. Jarvls Parsons
    300 E. 26th Street, Suite 310
    Bryan, Texas 77803

    Brazos County District Clerk
    Marc Hamlin
    300 E. 26th Street, Suite 1200
    Bryan, Texas 77803

    The Honorable Judge Travis Bryan III
    300 E. 26th Street, Suite 204
    Bryan, Texas 77803

    The Second Administrative Judicial District
    Presiding Judge, Olen Underwood
    301 N. Thompson St. Ste. 102
    Conroe, Texas 77301
, V


                                   WRIT NO. 12-03324-CRF-272-A

      EX PARTE                                   §    IN THE CRIMINAL DISTRICT

                                                 §    272nd JUDICIAL DISTRICT

      DAVE D. GREER                              §    BRAZOS COUNTY, TEXAS



                       APPLICANT'S REQUEST AND SETTING A HEARING DATE

           IT IS ORDERED that a hearing on Applicant's Motion To Recuse And Disqualify

      The Honorable Judge Travis Bryan III from Any And All Proceedings Dealing With
      Applicant's Habeas Corpus, is hereby set for __;               AN/PM on the         day
      of          , 201      , In the Courtroom of the _                   District Court, 1n
      Bryan, Texas.



           SIGNED this the              day of             .. 201.




                                                           JUDGE PRESIDING